Case 21-40009-JMM         Doc 24    Filed 02/11/21 Entered 02/11/21 18:30:09          Desc Main
                                   Document      Page 1 of 2



  Andre Lawson
  ISB# 6419
  805 N. Gate Mile
  Idaho Falls, ID 83401
  Office (208)709-3716
  Fax (208)542-4593
  Attorney for the Debtor


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


   Fred Flores                          )          Case # 21-40009
                                        )
                                        )          OBJECTION TO MOTION
                                        )          TO REMOVE AUTOMATIC STAY
                 Debtor                 )
                                        )
                                        )

          COMES NOW, the Debtor by and through his attorney of record, with his

   objection to R. Sam Hopkins Trustee's motion to remove the automatic stay as follows:

          1.     Debtor filed for protection under chapter 7 of the bankruptcy code and

   claimed a home owner's exemption of $175000.00. The Debtor is entitled to the

   exemption because he lives in the home.


          Dated this 11 th day of February, 2021


                 /s/ Andre Lawson

                 Andre Lawson




   OBJECTION TO REMOVE AUTOMATIC STAY-1
Case 21-40009-JMM       Doc 24     Filed 02/11/21 Entered 02/11/21 18:30:09            Desc Main
                                  Document      Page 2 of 2


                                     Certificate Of Service

           I CERTIFY that on this 11 th day of February, 2021 I filed the foregoing
   electronically through the cm/ecf system, which caused the following parties or counsel to
   be served by electronic means, as more fully reflected on the notice of electronic filing.

   R. Sam Hopkins, Trustee
   Id13@ecfcbis.com

   Thomas D. Smith
   Spinner, Wood & Smith
   Tom@pocatello-law.com


   AND I FURTHER CERTIFY that on such date I served the forgoing on the following
   non cm/ecf registered participants in the manner indicated:

          Via first class mail, postage prepaid addressed as follows:

   /s/ Therron L. Radford

   Therron L. Radford
   Legal Assistant




   OBJECTION TO REMOVE AUTOMATIC STAY-2
